DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/31/2020.  These drawings are acceptable.

Claim Objections
Claim 7 is objected to because of the following informalities:  “a desired position” in line 3 should be corrected as --[[a]]the desired position-- for clarity.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “a desired position” in line 3 should be corrected as --[[a]]the desired position-- for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plummer (US 2009/0078921 A1) in view of O’Connor (US 7,832,709 B2) and Vosbikian et al (5,412,835).
Regarding claims 1-8, as seen in fig1, Plummer (‘921) discloses a cable puller (fig1) configured to pull rope or cable through a conduit comprising: a puller frame 122 (para[0036]); at least one capstan 128 (para[0036]) rotatably mounted on the puller frame 122; a motor 126 (para[0036]) operatively coupled with the at least one capstan 128; a boom 158 (para[0037]) mounted to the puller frame 122 and extending therefrom (fig1). However, Plummer does not explicitly disclose a use of a handle with a lock. 
O’Connor (‘709) teaches a use of a T-shaped handle 105 (col.2 line46) of sufficient length, the handle 105 being pivotally mounted (via a pin 106, figs2b,3; col.2 lines48-50) to a frame, wherein the handle 105 can be pivoted to a variety of positions, wherein the handle 105 can at least be positioned parallel to the frame and perpendicular to the frame (the handle 105 is rotationally mounted about a rotational axis defined by the pin 106 and the handle “can” be positioned parallel or perpendicular to the frame). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plummer to use a pivoting handle, as taught by O’Connor, for the purpose of proving adequate leverage to enable manual movement of the cable puller (col.2 lines53-56).
Vosbikian et al (‘835) teaches a way of locking a handle 70 (col.8 line3) at a desired rotational position by using a mounting plate 40 (figs3-5) having a plurality of spaced apart holes 56,58 (figs3-5, col.7 line66) therethrough which fall along an arc (figs3-4), the handle 70 having a portion proximate to the mounting plate 40 and pivotally connected thereto by a pivot 50 (col.8 lines4-6), wherein a spring-loaded pin 72 (col.8 line8, fig5) is on the handle 70 (fig5) and moves with the handle 70, the spring-loaded pin 72 is positonable within one of the spaced apart holes 56,58 (figs3-4) to lock the handle 70 into a desired position, wherein the mounting plate 40 has a slot 48 (fig5) therethrough which falls along the arc (figs3-5), the spring-loaded pin 72 is positionable at any position along the slot 48 to lock the handle 70. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plummer to use a mounting plate with a plurality of spaced-apart holes and a slot, and a spring-loaded pin, as taught by Vosbikian et al, for the purpose of locking a pivoting handle at a position.
Regarding claim 9¸ the combination of Plummer, O’Connor, and Vosbikian et al teaches the cable puller of claim 1. Plummer further discloses an attachment system 22,23 (para[0023]) attached to the boom 158 (via the puller frame 122) around which the rope or cable is routed.


Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Plummer (US 2009/0078921 A1), and O’Connor (US 7,832,709 B2), and Vosbikian et al (5,412,835) in further view of Jordan et al (US 8,016,267 B2).
Regarding claim 11, the combination of Plummer, O’Connor, and Vosbikian et al teaches the cable puller of claim 1. Plummer further discloses a bar (an elongate bar connecting wheels 160) coupled to the boom 158 and wheels 160 (para[0037]) attached to the bar, the bar being perpendicular to the boom 158. However, Plummer does not explicitly disclose a use of a plate instead of a bar. Jordan et al (‘267) teaches a use of a plate 14 (col.3 line6) with a storage container for storing tools or accessories used in combination with the wire puller (col.3 lines6-8), and providing a better stability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plummer to use a plate with a storage container instead of a bar, as taught by Jordan et al, for the purpose of storing tools or accessories used and providing a better stability.
Regarding claim 12, the combination of Plummer, O’Connor, Vosbikian et al, and Jordan et al teaches the cable puller of claim 11. Plummer further discloses wherein the boom 158 is coupled to the plate (taught by Jordan et al) by a column 156 (fig1) extending from the plate, and further comprising a lock 174 (para[0037]) configured to lock the boom 158 and the column 156 together (para[0037]).
Regarding claim 13, the combination of Plummer, O’Connor, Vosbikian et al, and Jordan et al teaches the cable puller of claim 12. Plummer does not explicitly disclose that the boom 158 is inserted into the column 156. Instead, Plummer discloses that the column 156 is inserted into the boom 158. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plummer to have the boom inserted into the column, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (MPEP2144.04 VI. A).
Regarding claim 14, the combination of Plummer, O’Connor, Vosbikian et al, and Jordan et al teaches the cable puller of claim 12. Plummer further discloses wherein the column 156 is inserted into the boom 158.
Regarding claim 15, the combination of Plummer, O’Connor, Vosbikian et al, and Jordan et al teaches the cable puller of claim 12. Plummer discloses wherein the boom 158 is removably mounted to the puller frame 122 (para[0036]).

Claim(s) 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plummer (US 2009/0078921 A1) in view of O’Connor (US 7,832,709 B2), Vosbikian et al (US 5,412,835), and Jordan et al (US 8,016,267 B2).
Regarding claims 16-22, as seen in fig1, Plummer (‘921) discloses a cable puller (fig1) configured to pull rope or cable through a conduit comprising: a puller frame 122 (para[0036]); at least one capstan 128 (para[0036]) rotatably mounted on the puller frame 122; a motor 126 (para[0036]) operatively coupled with the at least one capstan 128; a boom 158 (para[0037]) and a column 156 (para[0037]) coupled together, the boom 158 and the column 156 being mounted to the puller frame 122 and extending therefrom (fig1), the boom 158 and the column 156 being from each other; a first lock 174 (para[0037]) configured to lock the boom 158 and the column 156 together (para[0037]), a bar (an elongate bar connecting wheels 160) attached to a lower end of the column 156, the bar being perpendicular to the boom 158 and the column 156; wheels 160 (para[0037]) attached to the bar. However, Plummer does not explicitly disclose a use of a handle with a second lock, and a use of a plate instead of a bar. 
O’Connor (‘709) teaches a use of a T-shaped handle 105 (col.2 line46) of sufficient length, the handle 105 being pivotally mounted (via a pin 106, figs2b,3; col.2 lines48-50) to a frame, wherein the handle 105 can be pivoted to a variety of positions, wherein the handle 105 can at least be positioned parallel to the frame and perpendicular to the frame (the handle 105 is rotationally mounted about a rotational axis defined by the pin 106 and the handle “can” be positioned parallel or perpendicular to the frame). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plummer to use a pivoting handle, as taught by O’Connor, for the purpose of proving adequate leverage to enable manual movement of the cable puller (col.2 lines53-56).
Vosbikian et al (‘835) teaches a way of locking a handle 70 (col.8 line3) at a desired rotational position by using a mounting plate 40 (figs3-5) having a plurality of spaced apart holes 56,58 (figs3-5, col.7 line66) therethrough which fall along an arc (figs3-4), the handle 70 having a portion proximate to the mounting plate 40 and pivotally connected thereto by a pivot 50 (col.8 lines4-6), wherein a spring-loaded pin 72 (col.8 line8, fig5, as a second lock) is on the handle 70 (fig5) and moves with the handle 70, the spring-loaded pin 72 is positonable within one of the spaced apart holes 56,58 (figs3-4) to lock the handle 70 into a desired position, wherein the mounting plate 40 has a slot 48 (fig5) therethrough which falls along the arc (figs3-5), the spring-loaded pin 72 is positionable at any position along the slot 48 to lock the handle 70. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plummer to use a mounting plate with a plurality of spaced-apart holes and a slot, and a spring-loaded pin as a second lock, as taught by Vosbikian et al, for the purpose of locking a pivoting handle at a position.
Jordan et al (‘267) teaches a use of a plate 14 (col.3 line6) with a storage container for storing tools or accessories used in combination with the wire puller (col.3 lines6-8), and providing a better stability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plummer to use a plate with a storage container instead of a bar, as taught by Jordan et al, for the purpose of storing tools or accessories used and providing a better stability.
Regarding claim 23, the combination of Plummer, O’Connor, Vosbikian et al, and Jordan et al teaches the cable puller of claim 19. Plummer further discloses wherein the boom 158 and the column 156 are removably mounted to the puller frame 122 (para[0036])S

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of the claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of claim 10 not found was an extension member which is positioned “within” the boom; in combination with the limitations set forth in claim 10 and all of its preceding claims of the instant invention.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723